ACCEPTED
                                                                                                                                          01-15-00500-CV
                                                                                                                               FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00500-CV                                                                                                HOUSTON, TEXAS
                                                                                                                                    6/30/2015 10:41:11 AM
                                                                                                                                    CHRISTOPHER PRINE
Appellate Case Style:         Paul T. Young                                                                                                        CLERK

                        Vs.
                              William Heins

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            1st COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            6/30/2015 10:41:11 AM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                              Appellate Court:1st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Ronald
First Name:     Paul                                                       Middle Name: Milton
Middle Name: T.                                                            Last Name:         Hall
Last Name:      Young                                                      Suffix:
Suffix:                                                                    Law Firm Name: Ron Hall, Attorney at Law

Pro Se:                                                                    Address 1:         2830 Triway Lane
                                                                           Address 2:
                                                                           City:              Houston
                                                                           State:     Texas                        Zip+4:   77043
                                                                           Telephone:         832-969-7335              ext.
                                                                           Fax:
                                                                           Email:     rhall@ronhallattorney.com
                                                                           SBN:       00787627

III. Appellee                                                              IV. Appellee Attorney(s)
    Person      Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Christopher
First Name:     William                                                    Middle Name: R.
Middle Name:                                                               Last Name:         Mugica
Last Name:      Heins                                                      Suffix:
Suffix:                                                                    Law Firm Name: Jackson Walker, L.L.P.
Pro Se:                                                                    Address 1:         100 Congress Ave., Suite 1100
                                                                           Address 2:
                                                                           City:              Austin
                                                                           State:     Texas                        Zip+4:   78701
                                                                           Telephone:         512-236-2016              ext.
                                                                           Fax:       512-391-2133
                                                                           Email:     cmugica@jw.com
                                                                           SBN:       24027554
                                                                Page 1 of 10
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Christopher
First Name:     Emily                                Middle Name: R.
Middle Name:                                         Last Name:         Mugica
Last Name:      Lueck                                Suffix:
Suffix:                                              Law Firm Name: Jackson Walker, L.L.P.
Pro Se:                                              Address 1:         100 Congress Ave., Suite 1100
                                                     Address 2:
                                                     City:              Austin
                                                     State:     Texas                     Zip+4:   78701
                                                     Telephone:         512-236-2016            ext.
                                                     Fax:       512-391-2133
                                                     Email:     cmugica@jw.com
                                                     SBN:       24027554

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Christopher
First Name:     Leah                                 Middle Name: R.
Middle Name:                                         Last Name:         Mugica
Last Name:      Vidrine                              Suffix:
Suffix:                                              Law Firm Name: Jackson Walker, L.L.P.
Pro Se:                                              Address 1:         100 Congress Ave., Suite 1100
                                                     Address 2:
                                                     City:              Austin
                                                     State:     Texas                     Zip+4:   78701
                                                     Telephone:         512-236-2016            ext.
                                                     Fax:       512-391-2133
                                                     Email:     cmugica@jw.com
                                                     SBN:       24027554

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Brian
First Name:     Wayde                                Middle Name:
Middle Name:                                         Last Name:         Miller
Last Name:      Shipman                              Suffix:




                                            Page 2 of 10
Suffix:            Law Firm Name: Royston Rayzor Vickery & Williams, L.L.P.
Pro Se:            Address 1:       Frost Bank Plaza, Suite 1300
                   Address 2:       802 N. Carancahua St.
                   City:            Corpus Christi
                   State:   Texas                     Zip+4:       78401
                   Telephone:       361-884-8808            ext.
                   Fax:     361-884-7261
                   Email:   brian.miller@roystonlaw.com
                   SBN:     24002607




          Page 3 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Personal Injury

Date order or judgment signed: March 4, 2015                             Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: June 1, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes       No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes         No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: March 30, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     56TH DISTRICT COURT                                        Clerk's Record:
County: GALVESTON COUNTY, TEXAS                                       Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 13-CV-0293-A                   Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: June 23, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       LONNIE                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes    No       Indigent
Last Name:        COX
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:        600 59TH STREET
Address 2 :
City:              GALVESTON
State:    Texas                       Zip + 4: 77551
Telephone:     409-766-2226             ext.
Fax:      409-770-5364
Email: kay.henson@co.galveston.tx.us



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested: July 1, 2015
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 5 of 10
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       DALE
Middle Name:
Last Name:        LEE
Suffix:
Address 1:        600 59TH STREET
Address 2:
City:             GALVESTON
State:    Texas                       Zip + 4: 77551
Telephone:     409-766-2227             ext.
Fax:
Email: dale.lee@co.galveston.tx.us

X. Supersedeas Bond
Supersedeas bond filed:       Yes       No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator? Pam Hoerster
What type of ADR procedure? Mediation
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Personal Injury
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Trial court erred in granting MSJ because Defendants did not have immunity and Appellant's pleadings sufficient to support claims. Appellant seeks
reverse/remand and review is de novo.

How was the case disposed of?        Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 6 of 10
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? Severance from main case after final summary judgment.
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            June 30, 2015



Printed Name: Ronald M. Hall                                                              State Bar No.:   00787627



Electronic Signature: /s/ Ronald M. Hall
    (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on June 30, 2015



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Ronald M. Hall
                                                                                (Optional)

                                                                         State Bar No.:      00787627
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      June25,
                  une  30,2015
                           2015
Manner Served: eServed

First Name:       Christopher

Middle Name:
Last Name:        Mugica
Suffix:
Law Firm Name: Jackson Walker, L.L.P.
Address 1:        100 Congress, Suite 1100
Address 2:
City:             Austin
State     Texas                      Zip+4:    78701
 Telephone:       512-236-2016       ext.
Fax:      512-391-2133

Email:    cmugica@jw.com

If Attorney, Representing Party's Name: William Heins, Leah Vidrine and Emily Lueck
Please enter the following for each person served:




                                                               Page 9 of 10
Date Served:      eJune
                     25, 30,
                         20152015
Manner Served: eServed

First Name:       Brian

Middle Name:
Last Name:        Miller
Suffix:
Law Firm Name: Royston Rayzor Vickery & Williams, L.L.P.
Address 1:        Frost Bank Plaza, Suite 1300
Address 2:        802 N. Carancahua St.

City:             Corpus Christi
State     Texas                     Zip+4:       78401
Telephone:        316-884-8808      ext.
Fax:      361-884-7261

Email:    brian.miller@roystonlaw.com

If Attorney, Representing Party's Name: Wayde Shipman




                                                         Page 10 of 10